                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      BECKLEY DIVISION


MARK RADCLIFFE,

                                Petitioner,

v.                                                      CIVIL ACTION NO. 5:17-cv-04045
                                                        (Criminal No. 5:16-cr-00019-02)

UNITED STATES OF AMERICA,

                                Respondent.


                          MEMORANDUM OPINION AND ORDER


        The Court has reviewed the Movant’s Motion to Reconsider the Court’s 2255 Ruling

(Document 281), as well as the Request for Certificate of Appealability (Document 283).

        The Petitioner was convicted of conspiracy to tamper with a witness on October 20, 2016,

following a jury trial. He filed a motion pursuant to 28 U.S.C. § 2255 on September 26, 2017,

asserting that his conviction was tainted by the use of false testimony, Brady violations,

prosecutorial misconduct, and ineffective assistance of counsel. On November 12, 2019, the Court

entered a Memorandum Opinion and Order (Document 278), adopting the Magistrate Judge’s

proposed findings and conclusions and dismissing the Petitioner’s § 2255 motion.

        Rule 59(e) of the Federal Rules of Civil Procedure permits a motion to alter or amend a

judgment within 28 days of the entry of judgment. The Fourth Circuit has “recognized that there

are three grounds for amending an earlier judgment: (1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available at trial; or (3) to correct a clear error

of law or prevent manifest injustice.” Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396, 403
(4th Cir. 1998). “Rule 59(e) motions may not be used, however, to raise arguments which could

have been raised prior to the issuance of the judgment, nor may they be used to argue a case under

a novel legal theory that the party had the ability to address in the first instance.” Id. The Fourth

Circuit has further cautioned that reconsideration after entry of judgment should be used sparingly.

Id.

       The Petitioner’s motion for reconsideration presents essentially the same arguments as his

§ 2255 motion and the objections to the PF&R. The Court considered those arguments in the

opinion overruling the objections, adopting the PF&R, and dismissing the Petitioner’s § 2255

motion.

       Wherefore, after careful consideration, finding that the Petitioner has not met the standard

applicable to Rule 59(e) motions for reconsideration, and for the reasons set forth in the

Memorandum Opinion and Order previously entered in this matter, the Court ORDERS that the

Movant’s Motion to Reconsider the Court’s 2255 Ruling (Document 281) be DENIED. To the

extent the Request for Certificate of Appealability (Document 283) is directed to this Court, the

Court ORDERS that it be DENIED, again finding that the Petitioner has presented no new factual

evidence or legal authority to disturb the Court’s previous assessment that he has not satisfied the

applicable standard.

       The Court DIRECTS the Clerk to send a certified copy of this Order to the Clerk of the

United States Court of Appeals for the Fourth Circuit, to counsel of record, and to any

unrepresented party.

                                              ENTER: January 2, 2020
